J-A03035-15



IN THE INTEREST OF: J.D.,              :     IN THE SUPERIOR COURT OF
                 A MINOR               :           PENNSYLVANIA
                                       :
APPEAL OF: J.J.B., MOTHER              :         No. 1347 MDA 2014

                Appeal from the Order entered July 8, 2014,
          in the Court of Common Pleas of Union County, Juvenile
                Division, at No(s): CP-60-DP-0000008-2013

BEFORE: MUNDY, STABILE, and FITZGERALD*, JJ.

JUDGMENT ORDER PER CURIAM:                          FILED MARCH 31, 2015

      On March 13, 2015, this Court received a Supplemental Record from

the trial court, which included a permanency review order filed March 3,

2015 (attached as Exhibit “A”), indicating: (1) on March 3, 2015, both

Appellant J.J.B. (“Mother”) and R.D. (“Father”) signed consents to adoption;

(2) the next hearing is scheduled for April 7, 2015; and (3) the projected

date for achieving the goal of adoption is May 2015.

      In light of the foregoing, we direct all parties to provide, within ten

days of the date of this order, a written explanation to this Court as to

whether this appeal should be dismissed as moot. The trial court may also

subsequently provide, as a supplemental record, any order entered as a

result of the April 7, 2015 hearing, along with any explanatory opinion.

      Panel jurisdiction retained.




* Former Justice specially assigned to the Superior Court.